DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2, 6-8, and 11-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites the limitation "the two-ply sheet in which the inner sheet is inserted" in lines 11-12.  There is insufficient antecedent basis for this limitation in the claim.
Claim 6 recites the limitation "the two-ply sheet in which the inner sheet is inserted" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 7 recites “a sheet” in line 3, but does not define whether this requires on of the “two sheets” from claim 1, or a different sheet.

Claim 9 recites “a sheet” in line 3, but does not define whether this requires on of the “two sheets” from claim 1, or a different sheet.
Claim 10 recites “a sheet” in line 2, but does not define whether this requires on of the “two sheets” from claim 1, or a different sheet.
Claim 11 recites the limitation "the two-ply sheet in which the inner sheet is inserted" in lines 16-17.  There is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation "the two-ply sheet in which the inner sheet is inserted" in lines 3-4.  There is insufficient antecedent basis for this limitation in the claim.
Claim 16 recites “a sheet” in line 3, but does not define whether this requires on of the “two sheets” from claim 15, or a different sheet.
Claim 17 recites “a sheet” in line 2, but does not define whether this requires on of the “two sheets” from claim 15, or a different sheet.
Claim 18 recites “a sheet” in line 3, but does not define whether this requires on of the “two sheets” from claim 15, or a different sheet.
Claim 19 recites “a sheet” in line 2, but does not define whether this requires on of the “two sheets” from claim 15, or a different sheet.



Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “separator configured to be inserted” in claims 3 and 12; “switcher configured to guide” in claims 4 and 13; “gripper configured to grip” in claims 5 and 14; “moving mechanism configured to move” in claims 5 and 14; “lamination device configured to perform” in claims 6 and 15; “image forming device configured to form” in claims 7, 9, 16, and 18; “image forming apparatus configured to form” in claims 8, 10, 17, and 19.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

	The limitation “separator configured to be inserted” recites the generic placeholder “separator” followed by the functional language “to be inserted” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 16, shown in applicant’s figures 7B and 11A, and equivalents thereof.
The limitation “switcher configured to guide” recites the generic placeholder “switcher” followed by the functional language “to guide” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 16, shown in applicant’s figures 8A-8C, and equivalents thereof.
The limitation “gripper configured to grip” recites the generic placeholder “gripper” followed by the functional language “to grip” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 32, shown in applicant’s figure 2A, and equivalents thereof.
The limitation “moving mechanism configured to move” recites the generic placeholder “mechanism” followed by the functional language “to move” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 30, shown in applicant’s figure 2A, and equivalents thereof.
The limitation “lamination device configured to perform” recites the generic placeholder “device” followed by the functional language “to perform” without reciting sufficient structure to 
The limitation “image forming device configured to form” recites the generic placeholder “device” followed by the functional language “to form” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 130, shown in applicant’s figure 18, and equivalents thereof.
The limitation “image forming apparatus configured to form” recites the generic placeholder “apparatus” followed by the functional language “to form” without reciting sufficient structure to perform the function claimed.  This will be interpreted as: structure 100, shown in applicant’s figure 18, and equivalents thereof.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4, 6-13, and 15-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over FURUHASHI et al. (JP 2020-121868A; citations to US 2020/0247636).
	Regarding claim 1, FURUHASHI teaches a conveyance roller pair 113 that operates in a forward and reverse direction, and a separately driven roller pair 108 that advances the sheet laminate to the conveyance roller pair (para. 53).  It would have been obvious to one of ordinary skill in the art at the time of the invention that the conveyance roller pair 113, being switchable, is functionally capable of being stopped when a laminate is being delivered to the nip location of conveyance roller pair 113 from roller pair 108, and to include circuitry to operate the apparatus because FURUHASHI teaches utilizing a controller (para. 50).
	Regarding claim 2, FURUHASHI teaches nipping an end of the laminate with the conveyance roller pair, separating the non-bonded portion of the laminate, advancing an inner sheet toward the conveyance roller pair toward the one end via the non-bonding portion, and rotating the conveyance roller forward and backward (para. 67, 69, 82-83, and 85) where it would have been inherent or obvious 
	Regarding claim 3, FURUHASHI teaches winding roller 109 and separator 115 with switcher T2 in a gap between the winding roller and conveyance roller pair capable of performing the functions claimed (figs. 10-11; paras. 82-83).
	Regarding claim 4, FURUHASHI teaches a sheet conveyance passage between the separator and winding roller, and two branched conveyance passages (upward curved guide through which S1 passes and downward curved guide through which S2 passes (figs. 1 and 11) and switcher bifurcating claw T2 (para. 82) that can perform the functions claimed.
	Regarding claim 6, FURUHASHI teaches a sheet laminator with a sheet lamination device that can perform a lamination process, comprising the obviated separation device of claim 1 (para. 4; “laminator”).
	Regarding claim 7 and 9, FURUHASHI teaches the laminator, which includes the device of claim 1, as discussed above, and an image forming device capable of the function claimed (para. 118).
	Regarding claims 8 and 10, FURUHASHI teaches the sheet laminator, which includes the device of claim 1, and imaging forming device (paras. 4 and 118), and that the laminator is detachably coupled (para. 138).
	Regarding claim 11, FURUHASHI teaches a conveyance roller pair 113 that operates in a forward and reverse direction, and a separately driven roller pair 108 that advances the sheet laminate to the conveyance roller pair (para. 53).  It would have been obvious to one of ordinary skill in the art at the time of the invention that the conveyance roller pair 113, being switchable, is functionally capable of being stopped when a laminate is being delivered to the nip location of conveyance roller pair 113 from 
Regarding claim 12, FURUHASHI teaches winding roller 109 and separator 115 with switcher T2 in a gap between the winding roller and conveyance roller pair capable of performing the functions claimed (figs. 10-11; paras. 82-83).
Regarding claim 13, FURUHASHI teaches a sheet conveyance passage between the separator and winding roller, and two branched conveyance passages (upward curved guide through which S1 passes and downward curved guide through which S2 passes (figs. 1 and 11) and switcher bifurcating claw T2 (para. 82) that can perform the functions claimed.
Regarding claim 15, FURUHASHI teaches a sheet laminator with a sheet lamination device that can perform a lamination process, comprising the obviated separation device of claim 1 (para. 4; “laminator”).
Regarding claims 16 and 18, FURUHASHI teaches the laminator, which includes the device of claim 15, as discussed above, and an image forming device capable of the function claimed (para. 118).
	Regarding claims 17 and 19, FURUHASHI teaches the sheet laminator, which includes the device of claim 1, and imaging forming device (paras. 4 and 118), and that the laminator is detachably coupled (para. 138).

Claim 5 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over FURUHASHI as applied to claims 3 and 12, respectively, above, and further in view of WATANABE et al. (US 2020/0341414).
	Regarding claims 5 and 14, FURUHASHI does not teach a gripper and moving mechanism as claimed.  WATANABE teaches a nearly identical lamination to that of FURUHASHI and that claimed, further comprising a gripper 117 that can grip a leading end between a receiving portion of the winding roller and the gripper, where the gripper can move between a gripping position and releasing position (para. 154, fig. 31B), such that it would have been obvious to include such a gripper in the winding roller of FURUHASHI in order to secure the sheet being wound to the winding roller (WATANABE; para. 154).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nickolas R Harm whose telephone number is (571)270-7605. The examiner can normally be reached 10:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phillip Tucker can be reached on 571-272-1095. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit 





/NICKOLAS R HARM/Examiner, Art Unit 1745                                                                                                                                                                                                        
/PHILIP C TUCKER/Supervisory Patent Examiner, Art Unit 1745